Citation Nr: 1702588	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  08-13 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right leg sciatic radiculopathy. 

2.  Entitlement to an initial rating greater than 10 percent for left leg sciatic radiculopathy.

3.  Entitlement to increased ratings for lumbar spine degenerative disc disease (low back disability) rated as 20 percent disabling from January 25, 2001, to October 2, 2007, and 40 percent disabling from October 2, 2007, to the present. 

4.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985. 

This matter is before the Board of Veterans' Appeals (Board) from April 2007 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2010, the Veteran testified at a hearing before the undersigned.  The Board previously remanded this matter in August 2011.

In various statements, including as recently as October 2016, the Veteran has waived Agency of Original Jurisdiction (AOJ) consideration of additional evidence submitted to the record and requested that the Board go ahead with her appeal.  38 C.F.R. § 20.1304 (2016).

The claim for higher evaluations for a low back disability and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Radiculopathy of the right lower extremity is proximately due to the Veteran's service-connected lumbar spine disability.

2. For the entire period on appeal the most probative evidence of record shows that the Veteran's radiculopathy of the left lower extremity more closely approximates mild incomplete paralysis due to symptoms of pain, dysthesias, and paresthesias.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.156, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

As to the claim of service connection for right lower extremity radiculopathy, the Board finds that a discussion of the VCAA is not required because the below decision grants the Veteran's claim. 

As to the Veteran's claim for a higher evaluation for radiculopathy of the left lower extremity, her claim arises from her disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).  

The Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, Social Security Administration (SSA) records, VA examination reports, and lay statements. 

The Board also notes that actions requested in the Board's prior remand have been undertaken.  In this regard, in December 2011, the Veteran was sent corresponding asking her to identify sources of treatment and provide authorizations for the release of private medical records related to her low back and left lower extremity disabilities.  The Veteran responded in January 2012 with copies of some private medical records and statements that the rest of her treatment is received at VA and she has nothing further to submit.  Additionally, SSA records were obtained.  The Veteran was also provided with VA examinations, the reports of which addressed his impairment.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the acting VLJ identified the issues to the Veteran, and the Veteran testified as to her treatment history, symptoms, and functional impairment.  She specifically responded to questions regarding the presence or absence of adverse neurological symptomatology.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Service Connection Claim

The Veteran seeks service connection for a right lower extremity neurological disability.  She relates her right lower extremity symptoms of pain and numbness to her service-connected low back disability. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection is in effect for a low back disability.  Moreover, a September 2016 VA examiner diagnosed with radiculopathy involving the right sciatic nerve.  See VA examination dated in September 2016.  Additionally, the Veteran's right sciatic nerve radiculopathy has been medically attributed to her service-connected lumbar spine disability.  Specifically, the September 2016 VA examiner, after noting decreased sensation to light touch of the right lower leg/ankle, as well as pain, paresthesia and/or dysthymias, and numbness, attributed the symptoms to radiculopathy involving the right sciatic nerve.  In a separate September 2016 examination report, following examination of the Veteran, the same examiner assessed chronic bilateral sciatica.  The above assessments were based on physical examination of the Veteran and a review of her her medical records and claims file.  Furthermore, the opinion is consistent with the other evidence of record, including prior VA treatment notes showing that symptoms reported by the Veteran, including numbness and pain in her right lower extremity, were attributed to sciatica or described as sciatic-like, including in May 2001, February 2002, July 2008, and more recently in September 2010 and August 2011.

Based on the medical evidence of record, the Board finds that the most probative evidence of record shows that the Veteran's symptoms of radiating pain and numbness in the right lower extremity are due to radiculopathy that is proximately due to her service-connected low back disability.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that service connection for radiculopathy of the right lower extremity is warranted.  See 38 C.F.R. § 3.310.  


The Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left leg radiculopathy disability has been rated as 10 percent disabling since July 24, 2006, under the provisions of 38 C.F.R. § 4.214a, Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve.  She contends that a higher rating is warranted, as her symptoms of pain and numbness are more severe.

Under Diagnostic Code 8520, a higher 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular dystrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost).  38 C.F.R. § 4.214a, Diagnostic Code 8520.

The term "incomplete paralysis" for peripheral nerve injuries indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that terms "mild," "moderate" and "severe" under Diagnostic Code 8520 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Following a review of the record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left lower extremity radiculopathy, as the objective and credible evidence more nearly approximates mild incomplete paralysis of the left sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Indeed, VA examination reports support no worse than mild symptoms based on the credible and probative evidence.  

During an October 2007 examination, there was reported pain, numbness, and paresthesias in the left lower extremity.  On examination, there was decreased light touch affecting the left sciatic nerve, and 3+ or hyperactive reflexes without clonus.  However, there was full motor strength and normal gait, balance, muscle tone, and muscle bulk, without any atrophy.  There was also normal position sense.  On sensory testing for pain, the Veteran was noted to jump with testing in all areas of all extremities and she was described as hypersensitive, though not related to her sciatic radiculopathy.  The examiner found only neuralgia to be present, but no paralysis or neuritis of the sciatic nerve, and further found that no function of any joint was affected by the nerve disorder.  

During a subsequent August 2009 examination, sensory testing to light touch was abnormal in the S1 dermatome, but the remainder of neurologic examination was normal, including motor strength, reflexes, muscle tone and bulk, and vibratory and position sense testing.  Gait was described as "normal base and armswing."  The examiner assessed left lower extremity sciatic radiculopathy, worse by sitting.  The examiner further noted that paralysis was absent, but neuralgia and neuritis were present.  It was also noted that pain occurs 50 percent of the day, and the impact of the sciatica was described as decreased mobility and pain.  

In May 2012, the Veteran reported subjectively pain that was burning and sharp and lasted anywhere from 30 minutes to several hours.  She indicated that, while it is not always related to activity, activity seemed to be the most frequent trigger.  However, ice, medications, and rest helped the pain to resolve.  She stated that the pain occurs several times daily and can be very intense.  She also reported severe intermittent dull pain, moderate paresthesias/dysthesias, and mild numbness in the left lower extremity.  Motor strength testing revealed 4/5 in left knee extension, and 5/5 at rest, and there was no atrophy.  Reflex testing revealed absent reflexes at the bilateral knee and ankle.  However, sensory testing for light touch, pain, and vibration was normal.  There were no trophic changes and the Veteran's gait was mildly antalgic.  The examiner assessed mild incomplete paralysis of the sciatic nerve.  No other nerve involvement was found.  The examiner determined that the Veteran had moderate effects on employment due to frequent pain with sitting/standing for more than a few minutes at a time.

Notably, the May 2012 examiner also noted, with reference to specific clinical findings and VA treatment notes, that the Veteran had left hip/thigh pain that was related to bursitis, as well as knee symptoms related to chondromalacia, and not related to the low back disability.  The examiner also determined that her use of assistive devices including knee braces and a cane were for her back and knee disabilities, and did not otherwise note use for sciatic radiculopathy of the left lower extremity.  The May 2012 examiner further cited to medical literature in noting that patients with fibromyalgia describe pain predominantly throughout the muscles but also state that their joints hurt, and often report paresthesias, including numbness, tingling, burning, or creeping or crawling sensations, especially in both legs.

During a more recent September 2016 examination, the Veteran described a worsening condition, noting that her symptoms are present constantly, but the intensity varies with activity.  As it pertains to the left lower extremity, the Veteran reported moderate constant pain, severe intermittent pain, severe paresthesias, and severe numbness.  However, on examination, she exhibited full motor strength, normal reflexes throughout, and normal sensation other than decreased light touch to the foot/toes (L5).  The examiner noted an abnormal gait described as slow with the aid of a walking cane, and assessed moderately severe incomplete paralysis of the left sciatic nerve.  The examiner noted functional impairment, finding that the Veteran should avoid any manual labor related job tasks, should not lift over 15 pounds, and should avoid prolonged walking.

The Board also notes that VA treatment records periodically document the Veteran's complaints, diagnoses, or treatment for adverse left leg symptomatology.  However, the Board finds that nothing in these treatment records show her adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

The Board finds that the above examination reports support at worst, mild incomplete paralysis, as specifically assessed by the May 2012 VA examiner and as evidenced by mostly subjective symptoms and with consistent objective manifestations that are primarily sensory in nature.  The May 2012 assessment is considered particularly probative because it is clear from the examination reports that the examiner made that assessment with consideration of the Veteran's nonservice-connected disabilities, which have overlapping symptoms.  The Board is cognizant that the September 2016 VA examiner more recently concluded that the Veteran's left lower extremity radiculopathy is moderately severe in nature.  However, the Board finds that assessment to be inconsistent with the objective evidence on physical examination, which showed an essentially normal neurologic examination throughout, with normal motor strength, reflex, and sensory testing, with the exception of decreased light touch sense of the left foot/toes.  See Owens, supra.

Moreover, the Board has reason to question the reliability of the Veteran's self-reporting and subjective symptoms, as her symptoms and findings throughout have been inconsistent and questionable.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Also see Owens, supra.  Indeed, VA treatment notes show that even at such times as in September 2010, when the Veteran experienced an "acute exacerbation" of her left leg symptoms, including pain and numbness, that were so bad that she sought treatment because she "just can't take it anymore," she exhibited full motor strength to plantar and dorsiflexion and neurologic examination was "nonfocal."  

Similarly, while ongoing VA treatment notes show complaints of pain and use of a cane related to the left lower extremity (May and September 2011), they are lacking in objective findings that support more than mild impairment related to left leg sciatic radiculopathy.  Likewise, in August and November 2005, less than a year prior to the effective date of service connection for left extremity radiculopathy in July 2006, the Veteran was noted to walk without assistance, have normal of full motor strength throughout the left lower extremity (with the exception of 4/5 bilaterally at the hip only in November), and intact sensation.   During a November 2008 SSA examination, the Veteran did not require assistive devices to ambulate, was able to walk heel to toe, was able to get on and off table without difficulty, and arise from chair without difficulty.  In June 2010, the Veteran exhibited a steady gait, normal reflexes, and monofilament was intact.  She also denied weakness at that time.  In July 2010, reflexes were also normal.  As discussed, neurologic examination was normal in September 2010 during a flare, and more recently, in August 2011, range of motion was within normal limits, reflexes were normal, straight leg raise testing was negative, and there was no numbness or tingling in the foot.  In December 2012, when presenting to pick up supplies the Veteran was initially limping because of pain in the left hip that radiated down her left leg, but there was full motor strength.

In summary, the Board has considered the Veteran's statements regarding functional impairment caused by her left lower extremity sciatic radiculopathy and her reports of subjective symptoms, but concludes that, for the reasons regarding credibility discussed at length above, the objective medical findings of record are of greater probative value than the Veteran's lay assertions.  See Owens, supra.  The Board further finds that the credible objective evidence supports no worse than mild incomplete paralysis of the left sciatic nerve, consistent with a 10 percent rating, and that the preponderance of the competent and probative evidence is against a higher rating at any time since the effective date of service connection.  See Fenderson, supra.

The Board has considered whether the Veteran's left lower extremity disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Given the variety of ways in which the rating schedule contemplates functional loss, the Board concludes that the schedular rating criterion reasonably describes her radiculopathy.  Specifically, the Veteran's radiculopathy is manifested by pain and sensory changes.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Moreover, as discussed above, the Board finds that the Veteran's symptoms and impairment as reported in support of her claim and throughout the record are inconsistent and exaggerated and therefore, unreliable.  Rather, the credible and probative objective descriptions of neurologic symptomatology are consistent with the degree of disability addressed by such evaluation.  Therefore, the rating criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

In remanding the TDIU issue below, the Board is cognizant of the Court's finding in Brambley v. Principi, 17 Vet. App. at 20 (2003), that it was premature for the Board to decline referral for extraschedular consideration where the record is incomplete in a number of relevant areas probative of the issue of employability.  However, the Board notes that the issues relevant to a claimant's entitlement to TDIU and entitlement to referral for extraschedular consideration are not necessarily inextricably intertwined as the requirements of each contain different standards regarding employment and employability.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994); see also Stanton v. Brown, Vet. App. 563, 564-70 (1993).

Significantly, Brambley is distinguishable from the present case.  Here, the Board has determined that the rating criteria are adequate, so that there is not an exceptional or unusual disability picture.  Therefore, unlike in Brambley, the Board has not addressed or decided whether the Veteran's disability shows marked interference with employment.  Therefore, there is no divergent position or other contradiction as to the completeness of the record regarding TDIU. Any additional evidence regarding the effects of the Veteran's left lower extremity radiculopathy disability, individually or in combination with other service-connected disabilities, on her ability to secure or follow a substantially gainful occupation will not affect the Board's determination that referral for consideration of an extraschedular rating for left lower extremity radiculopathy is not warranted.  The Board continues to find that the left leg symptoms and impairment attributable to those symptoms are contemplated by the schedular criteria.  As the first Thun element is not met, the Board need not and does not consider the second Thun element pertaining to marked interference with employment before concluding that referral for extraschedular consideration is not appropriate.  See Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).  Further, any suggestion that the record is incomplete to decide the second Thun element does not affect the Board's analysis of the first Thun element or establish a basis for remand.  See Levandowski v. McDonald, No. 14-3075, 2016 WL 897199 (Vet. App. Mar. 9, 2016).

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board finds that referral for extraschedular consideration on a collective basis is not warranted because it has not been argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable in the instant appeal as to this issue.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for right lower extremity radiculopathy is granted.

Since the effective date of service connection, a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

As to the claim for higher evaluations for a low back disability, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the reports from the Veteran's VA examinations.  Therefore, the Board finds that this claim must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014).  When adjudicating this claim, the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.  

As to the claim for a TDIU, the Veteran asserts that she is rendered unemployable due to her service-connected disabilities.  However, there is also evidence of record dated since the Board's prior remand that the Veteran obtained employment or was seeking employment.  For example, in December 2011 she was seeking certification as a personal trainer and in October 2012 she reported that she was working at Fire House Subs.  Also since the Board's last remand, the Veteran was granted service connected for a depressive disorder with an anxiety disorder.  Therefore, the Board finds that this issue needs to be remanded for the Veteran to be asked to provide an updated VA Form 21-8940 because her earlier December 2012 VA Form 21-8940 does not reflect her employment with Fire House Subs.  38 C.F.R. § 19.9 (2016).

While the appeal is in remand status, the Veteran should be afforded an examination that considers the impact of her service-connected disabilities, both individually and in the aggregate, on her ability to secure and maintain substantially gainful employment.  Although the ultimate question of whether a Veteran is capable of substantially gainful employment is a determination for the adjudicator, see 38 C.F.R. § 4.16(a) (2016); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that an examination that provides a full description of the effects of her service-connected disabilities on her ordinary activities, to include her employability, would be of use in this instance.  See 38 U.S.C.A. § 5103A(d); Also see 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  
Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any contemporaneous VA treatment records.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Ask the Veteran to submit a complete and updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

4.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the problems caused by her service connected low back disability since January 2001, including any problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

5.  Schedule the Veteran for an examination to determine the severity of her low back disability since January 2001.  The claims folder must be made available to and reviewed by the examiner.  After a review of the record on appeal and any needed testing, the examiner is to identify all low back pathology found to be present since January 2001, including providing VA with the following information in accordance with the Court's holding in Correia:


A. Range of Motion Studies:

(i)  the examiner should provide a retrospective opinion on the low backs range of motion (flexion, extension, rotation, and side to side bending) in active motion, passive motion, weight-bearing, and nonweight-bearing since January 2001; 

(ii)  to the extent possible, the examiner must express any functional loss since January 2001, in terms of additional degrees of limited low back motion (flexion, extension, rotation, and side to side bending ) (i.e., the extent of the Veteran's pain-free motion), to specifically include if her pain was not ameliorated by her medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria);

(iii)  and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

B. Other Findings:

(iv)  The examiner should also state whether since January 2001, the low back disability was productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

(v)  Further, the examiner should discuss whether since January 2001, the Veteran had bowel or bladder problems related to her low back disability.

(vi)  The examiner should also state the degree to which since January 2001 her low back disability by itself and in in connection with her other service-connected disabilities limited the activities regularly required by employment to include lifting, pulling, standing, driving, sitting, etc. . . . at any time during the pendency of the appeal.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA social and industrial survey (field examination) with a VA social worker or other appropriate personnel, if possible, and if not with another qualified examiner.  The claims folder should be made available for review.  Following review of the claims file and examination of the Veteran, the examiner is asked to undertake the following actions:

(a)  Describe the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity since January 2001.

(b)  Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on her daily activities, to include her employability, taking into consideration her level of education, any special training, and her previous work experience, but not her age or any impairment caused by any nonservice-connected disabilities since January 2001. 

(c)  Indicate if there is any form of employment that the Veteran could perform and, if so, what type since January 2001.

The ultimate purpose of the VA examination is to ascertain the combined impact of the Veteran's service-connected disabilities on her ability to secure or follow a substantially gainful occupation since January 2001.

The opinions must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  

7.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that gives her notice of all the evidence added to the record since the most recent SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


